2021 IL 126082



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 126082)

     WESTERN ILLINOIS UNIVERSITY, Appellee, v. THE ILLINOIS EDUCATIONAL
                  LABOR RELATIONS BOARD et al., Appellants.


                                Opinion filed October 21, 2021.



         JUSTICE GARMAN delivered the judgment of the court, with opinion.

         Justices Theis, Michael J. Burke, Overstreet, and Carter concurred in the
      judgment and opinion.

         Justice Neville dissented, with opinion, joined by Chief Justice Anne M. Burke.



                                           OPINION

¶1         The Illinois Educational Labor Relations Board (Board) found that Western
      Illinois University (University) committed an unfair labor practice in violation of
      section 14(a)(8) and, derivatively, section 14(a)(1) of the Illinois Educational Labor
      Relations Act (Act) (115 ILCS 5/14(a)(1), (8) (West 2016)) by failing to comply
     with two arbitration awards. On administrative review, the appellate court vacated
     the Board’s decision and remanded with directions. 2020 IL App (4th) 190143.

¶2       In reviewing the decision of the Board, we consider whether an arbitrator in the
     public educational labor relations context exceeds his authority by reviewing a
     party’s compliance with his own award in contravention of the Act, which vests
     exclusive primary jurisdiction over arbitration awards with the Board. We also
     consider whether the Board may limit the evidence it will consider in an unfair
     labor practice proceeding under the Act to the evidence before the arbitrator. We
     hold that an arbitrator does exceed his authority in conducting such a review and
     that the Board may not limit the evidence in this way. Accordingly, we vacate the
     Board’s decision and remand with directions to consider all evidence relevant to
     whether the University violated section 14(a)(8) and, derivatively, section 14(a)(1)
     of the Act.


¶3                                    BACKGROUND

¶4       The Act governs labor relations between public education employers and
     employees. 115 ILCS 5/1 et seq. (West 2016). Among other things, the Act requires
     that public education employers and employees collectively bargain, reduce their
     collective bargaining agreement (CBA) to writing, and arbitrate disputes that arise
     under the agreement. Id. § 10. Refusal to comply with the provisions of a binding
     arbitration award is an “unfair labor practice” under the Act. Id. § 14. The Act’s
     “unfair labor practice procedures” assign review and enforcement of unfair labor
     practices to the Board. Id. § 15.

¶5       Arbitrators acting pursuant to the Act—and, indeed, arbitrators acting across
     varying contexts and jurisdictions—routinely retain limited jurisdiction of their
     awards for the sole purpose of resolving remedial issues that may arise from the
     award itself. See Am. Bar Ass’n, Elkouri & Elkouri: How Arbitration Works, 7-49
     to 7-54 (Kenneth May ed., 8th ed. 2016) (hereinafter How Arbitration Works). This
     retained jurisdiction is sometimes referred to as “remedy jurisdiction.” The classic
     example of remedy jurisdiction in action is where an arbitrator orders a party to be
     “made whole.” If the parties cannot agree on the particulars of what is required to
     make the party whole, they may petition the arbitrator for an explanation. The
     arbitrator may then exercise his retained jurisdiction to specify what must be done.



                                            -2-
¶6       In this case, an arbitrator exercised this remedy jurisdiction specifically to
     determine whether a party had complied with his earlier award. We must decide
     whether this exercise of remedy jurisdiction conflicted with the language and
     procedures of the Act, which vests exclusive primary jurisdiction over compliance
     review of arbitration awards with the Board. Board of Education of Warren
     Township High School District 121 v. Warren Township High School Federation
     of Teachers, Local 504, 128 Ill. 2d 155, 166 (1989); Board of Education of
     Community School District. No. 1 v. Compton, 123 Ill. 2d 216, 221 (1988). With
     this general background in place, we turn to the facts.


¶7                     University Layoffs and Arbitration Proceedings

¶8       In response to declining enrollment, the University laid off 19 professors
     throughout the 2016-17 school years. Ten of the laid off professors, represented by
     University Professionals of Illinois, Local 4100, IFT-AFT, AFL-CIO (Union), filed
     grievances pursuant to the parties’ CBA. The Union alleged that the University had
     not followed the proper procedures outlined in the CBA for laying off these
     professors. The grievances proceeded to arbitration.

¶9       The arbitrator issued his original award on July 6, 2017. In this award, the
     arbitrator noted that the parties agreed on the following issue: “Did the University
     violate the Parties[’] Collective Bargaining Agreement when it laid off [the 10
     grievants]? If so, what is the appropriate remedy?” Relevant here, the arbitrator
     found that the University violated the CBA as to Dr. Daniel Ogbaharya by failing
     to properly consider the factors required by the CBA in coming to its layoff
     decision. The arbitrator ordered that Dr. Ogbaharya be made whole for the 2016-
     17 school year and that the University reevaluate its layoff decision by properly
     considering all factors set forth in the CBA. The arbitrator also found that the
     University violated the CBA as to Dr. Holly Stovall by failing to make a reasonable
     effort to locate other equivalent employment within the University prior to the
     effective date of her layoff. The arbitrator ordered the University to make a
     reasonable effort in this regard and report back to Dr. Stovall on this effort. At the
     close of the award, the arbitrator stated he “shall retain Jurisdiction for no less than
     90 days to resolve any issues regarding the implementation of this Award.”




                                              -3-
¶ 10      On September 12, 2017, the Union’s attorney sent an e-mail to the arbitrator,
       which opened:

              “In your Arbitration Award in this case, you retained jurisdiction for no less
          than 90 days to resolve any issues regarding the implementation of the Award.
          On behalf of the Union, I am writing to invoke your remedy jurisdiction. As set
          forth below, the Union believes that the University has not complied with the
          Award in this case.”

       A few days later, the University responded with documentation purporting to detail
       its compliance and stated its position “that no further proceedings are warranted.”

¶ 11       A series of e-mail exchanges ensued over the next few months. The Union
       continued to invoke the arbitrator’s remedy jurisdiction in its request for a hearing
       on whether the University complied with the award. The University argued that the
       arbitrator lacked statutory authority to determine compliance because the Board
       was vested with exclusive primary jurisdiction over such review by the Act. It also
       argued that the arbitrator lacked contractual authority under the terms of the CBA
       to review its compliance with an earlier award. The Union replied that taking the
       matter to the Board was not required at this time because the arbitrator had retained
       jurisdiction over the remedy and such retention was proper. Near the end of this set
       of e-mails, the Union sought to clarify its position that it was asking the arbitrator
       to “resolve issues regarding the implementation of the award.”

¶ 12      The arbitrator decided to hold a hearing:

          “The University contends it implemented the Award. The Union contends it did
          not. The issue being raised by the Union is whether there was implementation
          of the Award. That is an issue that cannot be resolved without a hearing. It is,
          however, not a new issue, which I could not decide, but part of the original issue
          the parties authorized this Arbitrator to decide. On that basis, the Arbitrator
          grants the Union’s request for a hearing over the implementation of the Award
          regarding the four Grievants at issue. They are Hijar, Sellen, Stovall, and
          Ogbahara [sic]. The issue on all four is whether the University implemented the
          directives of the Award.”




                                               -4-
¶ 13       On January 2, 2018, two weeks before the scheduled hearing, the Union filed
       an unfair labor practice charge with the Board alleging the University violated
       section 14(a)(8) and (1) of the Act by refusing to comply with the original award.

¶ 14       On January 16, 2018, the arbitrator held the hearing with both parties in
       attendance. The arbitrator noted the University’s objection to his authority but
       proceeded with the hearing, stating, “what we are here today is on the Union’s
       contention that with regard to those four grievants, that the University has failed to
       comply with the requirements of my earlier award.” Following the hearing, the
       parties filed briefs repeating their arguments.

¶ 15       On March 5, 2018, the arbitrator issued a “supplemental award.” In it, he found
       that the University “failed to comply with the Award” as to Dr. Ogbaharya and had
       “violated the Award” as to Dr. Stovall. The arbitrator ordered that Dr. Ogbaharya
       be offered reinstatement and be made whole until offered reinstatement. As to Dr.
       Stovall, the arbitrator found that there were open classes she could have taught in
       the fall semester of 2017, and the arbitrator ordered that she be made whole for that
       semester. The arbitrator also directed that “[s]he should have been offered work for
       the Spring Semester and the 2018-9 year if the same factors were present.” The
       supplemental award ended: “The Arbitrator shall continue to retain jurisdiction as
       to the remaining two Grievants to resolve any questions regarding the
       implementation of this Supplemental Award.”

¶ 16       On March 8, 2018, the Union amended its unfair labor practice charge to
       include the University’s refusal to comply with the supplemental award.

¶ 17        On March 29, 2018, the Union asked the arbitrator for a second supplemental
       award finding that certain classes were available for Dr. Stovall to teach in the
       spring semester of 2018 and beyond and that she should therefore be made whole
       and/or offered employment. In response, the University disputed these facts and
       pointed out that the matter was currently pending before the Board. The Union
       replied that the arbitrator’s retained jurisdiction allowed him to rule on this second
       supplemental award. The arbitrator concluded that the best course of action was to
       let the Board rule on the pending charges and make a determination on his authority.




                                               -5-
¶ 18                            Board and Appellate Proceedings

¶ 19       The matter proceeded to the Board. An administrative law judge (ALJ) first
       conducted a hearing on the complaint. At the hearing, the University sought to
       introduce certain witness testimony related to its compliance with the original
       award. The Union objected, arguing that this testimony had not been presented to
       the arbitrator and therefore the Board could not consider it. The ALJ allowed the
       testimony to be included in the record. Finding no determinative issues of fact that
       required a recommended decision, the ALJ removed the case to the Board for a
       decision.

¶ 20       The Board concluded that the University had violated section 14(a)(8) and,
       derivatively, section 14(a)(1) of the Act by refusing to comply with both awards.
       As to the supplemental award, the Board recognized its “exclusive primary
       jurisdiction over whether an employer has complied with an arbitration award” but
       concluded that the arbitrator’s compliance review, conducted pursuant to his
       remedy jurisdiction, did not conflict with that authority. Thus, the arbitrator did not
       exceed his statutory authority. The Board also determined that the arbitrator did not
       exceed his contractual authority because the supplemental award “did not involve
       a new issue, but [was] part of one of the issues the parties originally agreed to
       arbitrate, that is, what should the remedy be.” Consequently, the supplemental
       award was binding, and the University committed an unfair labor practice in
       refusing to comply. As to the original award, the Board refused to consider the
       University’s new evidence, stating that, in reviewing an award, “evidence which
       was not before the arbitrator may not be considered.” It therefore deferred to the
       arbitrator’s decision that the University failed to comply and held that the
       University committed an unfair labor practice.

¶ 21       On direct administrative review, the appellate court found differently. 2020 IL
       App (4th) 190143. It held that the arbitrator exceeded his statutory authority in
       issuing the supplemental award because the exercise of remedy jurisdiction to
       review a party’s compliance conflicted with the Board’s exclusive primary
       jurisdiction over compliance review. The court saw no meaningful distinction
       between “implementation” and “compliance review” in what the arbitrator did here.
       The court also held that the arbitrator exceeded his contractual authority by going
       beyond the “precise issue” presented to him in the original award to reach a new




                                                -6-
       issue in the supplemental award, contrary to the express terms of the CBA itself.
       Finally, the court concluded the Board erred in refusing to consider the University’s
       new evidence because the Board has a statutory duty to consider such evidence in
       determining whether an unfair labor practice has been committed. It therefore
       vacated the Board’s opinion and remanded with directions that the Board consider
       all evidence relevant to whether the University complied with the original award.

¶ 22       The Union, joined by the Board, now appeals to this court. Ill. S. Ct. R. 315
       (eff. Oct. 1, 2019). We allowed the Illinois Education Association to file an amicus
       brief. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).


¶ 23                                       ANALYSIS

¶ 24                                     Issues Presented

¶ 25       The ultimate issue before this court is whether the Board properly found that
       the University violated section 14(a)(8) and, derivatively, section 14(a)(1) by
       refusing to comply with the arbitrator’s original and supplemental awards. As laid
       out in its opinion and order, the Board considers three factors when determining
       whether an employer has violated section 14(a)(8): “(1) whether the arbitration is
       binding, (2) what is the content of the award, and (3) whether the employer has
       complied with the award.” University Professionals of Illinois, Local 4100, 35
       PERI ¶ 133 (IELRB 2019).

¶ 26       The University admits it did not comply with the supplemental award but argues
       the award was not binding because the arbitrator lacked statutory and contractual
       authority to issue it. As to the original award, the University contends it did comply
       and that the Board improperly excluded relevant evidence in reaching its conclusion
       to the contrary.

¶ 27       The Union and Board argue that the arbitrator had both statutory and contractual
       authority to issue the supplemental award and therefore the supplemental award
       was binding. In making these arguments, they rely heavily on a number of foreign
       and secondary authorities for support. They also argue that the Board properly
       limited the evidence under review to the record before the arbitrator in reviewing
       compliance with the original award.




                                               -7-
¶ 28       Thus, to resolve the ultimate issue we must consider whether the Act prevents
       an arbitrator from conducting a compliance review, whether the arbitrator in this
       case actually conducted a compliance review, and whether the Board may limit its
       evidentiary review of an unfair labor practice to the record before the arbitrator.


¶ 29                                   Standard of Review

¶ 30       Judicial review of the Board’s decision is taken directly to the appellate court
       and is governed by the Administrative Review Law (735 ILCS 5/3-101 et seq.
       (West 2016)). 115 ILCS 5/16 (West 2016). On administrative review, this court
       reviews the decision of the agency, here the Board, rather than that of the appellate
       court. Board of Education of the City of Chicago v. Illinois Educational Labor
       Relations Board, 2015 IL 118043, ¶ 14. Review extends to all questions of law and
       fact presented by the record. 735 ILCS 5/3-110 (West 2016). The standard of
       review is determined by the question presented. Chicago, 2015 IL 118043, ¶ 14.
       An agency’s findings of fact will be deemed prima facie true and correct unless
       they are against the manifest weight of evidence. Id. ¶ 15. An agency’s findings on
       questions of law are reviewed de novo. Id. A mixed question of law and fact is
       reviewed for clear error. Id. ¶ 16.


¶ 31                                 Statutory Construction

¶ 32       We first address the Act itself. Whether the Act vests the Board with exclusive
       jurisdiction—even as to arbitrators—over compliance review of a binding
       arbitration award is a question of statutory interpretation. An issue of statutory
       interpretation presents a question of law subject to de novo review. Dew-Becker v.
       Wu, 2020 IL 124472, ¶ 12. A reviewing court is not bound by an agency’s
       interpretation of a statute. Chicago, 2015 IL 118043, ¶ 15. However, in construing
       the Act, we have recognized that the Board’s interpretation remains relevant where
       there is a reasonable debate about the meaning of a statute. Id.

¶ 33       The fundamental rule of statutory interpretation is to ascertain and give effect
       to the legislature’s intent, and the best indicator of that intent is the statutory
       language, given its plain and ordinary meaning. Cooke v. Illinois State Board of
       Elections, 2021 IL 125386, ¶ 52. The statute must be viewed as a whole, and as




                                               -8-
       such, this court construes words and phrases not in isolation but relative to other
       pertinent statutory provisions. State ex rel. Leibowitz v. Family Vision Care, LLC,
       2020 IL 124754, ¶ 35. No part of a statute should be rendered meaningless or
       superfluous. Rushton v. Department of Corrections, 2019 IL 124552, ¶ 14. “Courts
       should not attempt to read a statute other than in the manner it was written.” People
       ex rel. Madigan v. Kinzer, 232 Ill. 2d 179, 185 (2009). “Where the statutory
       language is clear and unambiguous, the plain and ordinary meaning of the words
       will be given effect without resorting to extrinsic aids for construction (e.g., statutes
       from other States).” Board of Education of Rockford School District No. 205 v.
       Illinois Educational Labor Relations Board, 165 Ill. 2d 80, 87 (1995). We will not
       read into the statute exceptions, conditions, or limitations that the legislature did
       not express. Jackson-Hicks v. East St. Louis Board of Election Commissioners,
       2015 IL 118929, ¶ 21.

¶ 34       “We likewise keep in mind the subject addressed by the statute and the
       legislature’s apparent intent in enacting it.” Cooke, 2021 IL 125386, ¶ 52. The Act
       revolutionized Illinois school labor law. Compton, 123 Ill. 2d at 219. Adopted in
       the same legislative session as the Illinois Public Labor Relations Act (Labor
       Relations Act) (5 ILCS 315/1 et seq. (West 2020)), the two acts together provide a
       comprehensive regulatory scheme for public sector bargaining in Illinois. Compton,
       123 Ill. 2d at 221. Whereas the Labor Relations Act governs labor relations between
       most public employers and employees, the Act specifically governs public
       educational employers and employees. Finding that unresolved educational labor
       disputes were “ ‘injurious to the public,’ ” the legislature determined that
       “ ‘adequate means must be established for minimizing them and providing for their
       resolution.’ ” Id. at 220 (quoting Ill. Rev. Stat. 1985, ch. 48, ¶ 1701). To achieve
       these ends, the Act created rights and duties unknown at common law, including
       compelled arbitration of grievances. Warren, 128 Ill. 2d at 166; Compton, 123 Ill.
       2d at 220.

¶ 35       With these principles in mind, we turn to the text of the Act. The parties
       specifically identify section 14(a)(8) as the language at issue: “Refusing to comply
       with the provisions of a binding arbitration award.” 115 ILCS 5/14(a)(8) (West
       2016). To determine the legal effect of this section on the exclusive or inclusive
       nature of the Board’s authority, we must read it in context with the other relevant
       portions of the statute.




                                                 -9-
¶ 36       Section 1 announces the purpose and policy of the Act. Id. § 1. The Act’s
       purpose is to “promote orderly and constructive relationships between all
       educational employees and their employers” and “to regulate labor relations
       between educational employers and educational employees, including the ***
       resolution of disputes arising under collective bargaining agreements.” Id. The
       legislature recognized the “substantial differences” in educational labor relations
       and concluded “that such differences demand statutory regulation of collective
       bargaining between educational employers and educational employees in a manner
       that recognizes these differences.” Id. Consequently, “the General Assembly has
       determined that the overall policy may best be accomplished by [among other
       things] establishing procedures to provide for the protection of the rights of the
       educational employee, the educational employer and the public.” Id.

¶ 37       Section 10 requires educational employers and unions to bargain collectively
       and to reduce their agreement to writing. Id. § 10(a), (d). It also requires the
       agreement to “contain a grievance resolution procedure which shall apply to all
       employees in the unit and shall provide for binding arbitration of disputes
       concerning the administration or interpretation of the agreement.” Id. § 10(c). The
       parties “shall not effect or implement a provision in a collective bargaining
       agreement if the implementation of that provision would be in violation of, or
       inconsistent with, or in conflict with any statute or statutes enacted by the General
       Assembly of Illinois.” Id. § 10(b).

¶ 38       Section 2(h) defines “unfair labor practice” or “unfair practice” as “any practice
       prohibited by Section 14 of this Act.” Id. § 2(h). Section 14(a)(8) prohibits
       employers from refusing to comply with the provisions of a binding arbitration
       award. Id. § 14(a)(8). Thus, refusal to comply with a binding arbitration award is
       an unfair labor practice.

¶ 39       Section 15 outlines the “unfair labor practice procedure.” Id. § 15. It provides:
       “A charge of unfair labor practice may be filed with the Board by an employer, an
       individual or a labor organization.” Id. If after investigation the Board finds that the
       charge states an issue of law or fact, it is directed to serve a complaint against the
       charged party. “At hearing, the charging party may also present evidence in support
       of the charges and the party charged may file an answer to the charges, appear in
       person or by attorney, and present evidence in defense against the charges.” Id. The




                                                - 10 -
       Board possesses the power to issue subpoenas and administer oaths. It may also
       apply to the circuit court for an order to compel attendance at the hearing to testify
       or to produce requested documents. If the Board finds that an unfair practice has
       been committed, it will order the party to cease the practice and may take other
       affirmative action to provide a remedy. The Board may also petition the circuit
       court for orders enforcing its decisions, including but not limited to orders for
       injunctions. Id.

¶ 40        Notably, the Act does not provide for automatic review of an arbitration award.
       Compton, 123 Ill. 2d at 226. Instead, this court has recognized that the appropriate
       method for challenging the validity of an arbitration award is to refuse to comply
       with the award and then litigate the dispute in an unfair labor practice proceeding
       before the Board. Griggsville-Perry Community Unit School District No. 4 v.
       Illinois Educational Labor Relations Board, 2013 IL 113721, ¶ 13. Thus,
       regardless of whether a party seeks to enforce or challenge an award, the matter is
       brought to the Board for review after the filing of an unfair labor practice charge
       alleging refusal to comply with a binding arbitration award.

¶ 41       The plain language of the statute yields a natural and reasonable chain of
       procedures that leads us to conclude it vests exclusive primary jurisdiction over
       compliance review of arbitration awards to the Board: The legislature established a
       specific procedure to govern the unique nature of educational labor relations,
       intending to protect the rights of all parties and the well-being of the public. That
       procedure includes compelled arbitration and Board oversight of compliance with
       that arbitration. Review over “refusal” to comply with an arbitration award includes
       review over “failure” to comply, as there is no other way to trigger review of an
       arbitration award in the public educational labor relations context. Refusal or failure
       to comply with an award is specifically designated an unfair labor practice, and the
       Act lays out specific unfair labor practice procedures, which provide that the
       Board—not the arbitrator—will investigate, hold hearings, and make a
       determination on compliance. The statutory language does not allow for any other
       entity, including the original arbitrator, to make a substantive review of compliance
       with a binding award in the first instance. That duty, responsibility, and authority
       lies exclusively with the Board.




                                               - 11 -
¶ 42       We conclude the Act is plain and unambiguous. The statute must therefore be
       applied as written without resort to extrinsic aids of statutory construction, and we
       will not read into it exceptions, conditions, or limitations that the legislature did not
       express. Regardless of how compliance with binding arbitration awards is reviewed
       in other arbitration contexts, the Act provides that such review lies, in the first
       instance, with the Board in the unique setting of public educational labor relations.

¶ 43       The Board and Union argue that the Act is silent on the issue and so the Board
       correctly turned to various secondary and foreign authorities for guidance. It is true
       that the Act does not expressly state where the arbitrator’s authority begins and
       ends in the educational labor arbitration context, but the Act does speak to the
       Board’s authority. As we have shown, there are multiple provisions that when read
       together clearly vest exclusive authority over compliance review with the Board,
       regardless of whether that scheme might be unique compared to other arbitration
       contexts. Consequently, the arbitrator’s authority is necessarily limited.

¶ 44       In the same vein, the Board and Union argue that the Act is ambiguous. To
       resolve this ambiguity, they rely on the aforementioned secondary and foreign
       authorities from across a wide array of jurisdictions and arbitration contexts: Illinois
       commercial arbitration law, federal labor law, Pennsylvania caselaw interpreting
       the Pennsylvania Public Employee Relations Act (43 Pa. Cons. Stat. § 1101.201
       et seq. (2020)), and a leading treatise on arbitration. E.g., Hollister Inc. v. Abbott
       Laboratories, 170 Ill. App. 3d 1051, 1057-60 (1988) (upholding the exercise of
       retained jurisdiction to implement an award where commercial arbitrators issued a
       nonfinal award directing the parties to negotiate over a contractual term and then
       issued a second award after negotiations failed); CUNA Mutual Insurance Society
       v. Office & Professional Employees International Union, Local 39, 443 F.3d 556,
       565 (7th Cir. 2006) (stating “there is an abundance of case law in both this circuit
       and other circuits that recognizes the propriety of an arbitrator retaining jurisdiction
       over the remedy portion of an award”); Greater Latrobe Area School District v.
       Pennsylvania State Education Ass’n, 615 A.2d 999, 1004-05 (Pa. Commw. Ct.
       1992) (holding that the arbitrator’s retention of jurisdiction was a procedural matter
       within the exclusive province of the arbitrator); How Arbitration Works, supra, at
       7-50 (“[I]n virtually all cases of grievance arbitration where a remedy is called for,
       labor arbitrators ought to routinely retain jurisdiction of the award solely for the
       purposes of resolving any disputes among the parties regarding the meaning,




                                                - 12 -
       application, and implementation of that remedy.” (Internal quotation marks
       omitted.)). In their view, the clear consensus across multiple contexts is that
       arbitrators have the authority to retain jurisdiction over the implementation of an
       award.

¶ 45       We find no ambiguity. Extrinsic sources of statutory meaning, such as
       legislative history, secondary sources, and foreign authorities, are meant to “ ‘clean
       up ambiguity, not create it.’ ” Roberts v. Alexandria Transportation, Inc., 2021 IL
       126249, ¶ 48 (quoting Milner v. Department of the Navy, 562 U.S. 562, 574
       (2011)); compare Rockford, 165 Ill. 2d at 88 (declining to consider foreign authority
       in construing the Act where the language is clear and unambiguous), with Central
       City Education Ass’n v. Illinois Educational Labor Relations Board, 149 Ill. 2d
       496, 509, 512-23 (1992) (consulting multiple extrinsic sources in order to resolve
       a conflict between two sections of the Act).

¶ 46       The Board and Union’s argument regarding the legitimacy of remedy
       jurisdiction misses the mark. We take no issue with an arbitrator’s general authority
       to retain limited jurisdiction to resolve certain disputes arising from the remedy
       portion of an arbitration award. That general authority is not being challenged here.
       The challenge is much more specific: whether the exercise of remedy jurisdiction
       specifically to review a party’s compliance with an arbitration award conflicts with
       the exclusive primary jurisdiction of the Board under the Act.

¶ 47       Furthermore, these authorities are distinguishable. As the appellate court
       pointed out, nothing like section 14(a)(8) is found in Illinois commercial arbitration
       law or federal labor law. 2020 IL App (4th) 190143, ¶ 33. Thus, statutory
       construction of those schemes does not require any consideration whatsoever of the
       effect of section 14(a)(8)’s specific language and placement. The Board and Union
       largely ignore the differences in statutory language and structure between the Act
       and these authorities. Given that Illinois was one of the last major industrial states
       to enact labor relations legislation—“and thus the legislature had the benefit of
       reviewing the public sector experiences of other States, as well as those in the
       private sector”—glaring differences like the inclusion of section 14(a)(8) cannot be
       construed as anything other than intentional divergence. Central, 149 Ill. 2d at 519.

¶ 48      The Pennsylvania Public Employee Relations Act, on the other hand, does
       contain a similar provision making it an unfair labor practice to refuse to comply



                                               - 13 -
       with a binding arbitration award. Compare 115 ILCS 5/14(a)(8) (West 2016), with
       43 Pa. Cons. Stat. § 1101.1201(a)(8) (2016). The Pennsylvania statute is germane
       to this discussion because the General Assembly used the Pennsylvania experience
       as a model in creating the Act. Central, 149 Ill. 2d at 513. Although we have noted
       that Pennsylvania’s interpretation of its statute is relevant to our own analysis of
       the Act, we have also repeatedly distinguished it where it departs from the Act’s
       language and structure. E.g., id. (“The Pennsylvania statute differs from
       the Illinois statute in a very important way.”); id. at 515 (“It is important to note
       that precedents from our sister States are of limited value in this case because each
       State’s public employment relations statute is different from the Illinois law,
       although they all have a common purpose. Thus, the analysis of the law of our sister
       States is relevant solely as an aid to this court in interpreting both the legislative
       intent and the public policy surrounding the Illinois law.”); Compton, 123 Ill. 2d at
       223 (“As for the cases involving statutes of other States, the short answer to the
       appellant’s citation of these cases is that these statutes differ from ours.”).

¶ 49       Here, both statutes make refusal to comply with an arbitration award an unfair
       labor practice, but the methods of reviewing arbitration awards have greatly
       diverged. Pennsylvania caselaw provides for judicial review of arbitration awards
       by the trial courts, whereas Illinois caselaw provides that “exclusive primary
       jurisdiction” to review arbitration awards lies with the Board. Compton, 123 Ill. 2d
       at 223-24 (“Our statute, in contrast [to Pennsylvania’s], provides for a specific form
       of judicial review which the legislature apparently intended would exclude all
       others” (referencing In re Appeal of Upper Providence Police Delaware County
       Lodge No. 27 Fraternal Order of Police, 526 A.2d 315, 321 (Pa. 1987))).

¶ 50       This is no small difference, contrary to the Board’s next argument that section
       14(a)(8) does not affect the substantive authority of the reviewing body but only
       the identity of the reviewing body. In other words, section 14(a)(8) merely transfers
       “enforcement responsibilities” from the courts (under the Pennsylvania scheme) to
       the Board (under the Act’s scheme) without enlarging the Board’s authority.
       Consequently, the Board continues, the Act neither adds to nor subtracts from the
       arbitrator’s authority. Under this reading, “the legislature intended for the Board to
       have the same role under the Act as the courts have under the Illinois Uniform
       Arbitration Act.”




                                               - 14 -
¶ 51       This argument goes too far. Although it is true that the courts and the Board
       fulfill a similar role when it comes to arbitration, they do not have exactly the same
       scope of authority and power. In addition to all the general power and authority
       conferred by rule, statute, and constitution to the circuit courts, the circuit courts
       are governed specifically in arbitration by the Uniform Arbitration Act (Arbitration
       Act) (710 ILCS 5/1 et seq. (West 2016)). The Board, on the other hand, is governed
       primarily by the Act. The two schemes grant differing levels of power and
       authority, which in turn affect the authority of the arbitrators operating within their
       respective spheres. For instance, the Arbitration Act expressly exempts labor
       arbitration from some of its most important enforcement provisions. E.g., id.
       § 12(a), (e) (enumerating the statutory grounds for vacatur of an arbitration award
       available to the circuit courts while leaving common-law grounds for vacatur
       available to the Board); cf., e.g., Compton, 123 Ill. 2d at 221-22 (observing that,
       although the Act’s sister statute, the Labor Relations Act, explicitly provides for
       enforcement of arbitration awards in accordance with the Arbitration Act, the Act
       does not).

¶ 52        Thus section 14(a)(8), when read in context with the entire statutory scheme,
       does more than merely reassign the locus of enforcement responsibilities. It
       necessarily affects the substance of those responsibilities as well and in turn affects
       the substance of the authority of arbitrators under the Act. We therefore find the
       Board’s argument and reliance on Pennsylvania caselaw unpersuasive.
       Pennsylvania has interpreted its statutory provision to allow for review of
       arbitration awards by the state trial courts, which affects how that provision
       interacts with the rest of Pennsylvania’s statutory scheme. This court, however, has
       interpreted our provision as assigning review with the Board, which alters the way
       it interacts with the rest of our statutory scheme. As we have explained, one such
       way this express assignment of responsibility interacts with our scheme is to grant
       exclusive primary jurisdiction over compliance review of arbitration awards with
       the Board.

¶ 53       This interpretation is consistent with our precedent regarding the Act and the
       Board’s application of its jurisdiction. Warren, 128 Ill. 2d at 163; Compton, 123 Ill.
       2d at 221 (explaining that the legislature intended to vest exclusive primary
       jurisdiction over arbitration disputes with the Board). Although Compton and
       Warren specifically dealt with the role of the circuit court in arbitration review, we




                                               - 15 -
       recognized that the Act, in contrast to other states’ statutes, “provides for a specific
       form of judicial review which the legislature apparently intended would exclude all
       others.” Compton, 123 Ill. 2d at 223-24. Opinions and orders from the Board and
       its ALJs routinely cite these cases in support of their exclusive jurisdiction over
       arbitration awards. E.g., District 150 Educational Organization, 37 PERI ¶ 62
       (IELRB 2020) (“The IELRB has exclusive jurisdiction to determine whether
       arbitration awards involving public educational employers, employees, and
       exclusive bargaining representatives are binding and to vacate or enforce those
       awards accordingly.” (citing Compton, 123 Ill. 2d 216)). The Board recognized its
       “exclusive primary jurisdiction over the issue of whether the University complied
       with the original award” in this very case. University Professionals of Illinois, Local
       4100, 35 PERI ¶ 133 (IELRB 2019). Furthermore, the Board’s own standard for
       reviewing section 14(a)(8) violations includes reviewing “whether the employer
       has complied with the award.” Id. Despite the Union’s suggestion that arbitrator’s
       compliance review in this case was normal, no party has submitted any Illinois
       authority involving arbitration under the Act, whether from the courts or the Board
       itself, that includes an arbitrator reviewing his own award for compliance and then
       issuing a supplemental award based on noncompliance.

¶ 54       This interpretation also conforms to the stated policy and purposes of the
       statute. The Act seeks to minimize the societal harm caused by interminable
       educational labor disputes, and our interpretation of the plain language aligns with
       that aim by creating a clear, straightforward path to resolution: the arbitrator issues
       an award, a party refuses or otherwise fails to comply, and the aggrieved party
       brings the matter to the Board. Naturally, the Board will encounter situations where
       it may feel it appropriate to refer the matter back to the arbitrator, but in making the
       Board responsible for compliance review, threshold issues may be resolved from
       the outset. This process promotes the “uniformity which the Act obviously seeks to
       achieve” (Compton, 123 Ill. 2d at 222) and “promote[s] orderly and constructive
       relationships between all educational employees and their employers” (115 ILCS
       5/1 (West 2016)) because arbitration awards will follow a clear, predictable path to
       the Board, whose precedential guidance will control on commonly recurring issues
       across all of public education. This process also incentivizes arbitrators to issue
       awards in as complete a fashion as possible as early as possible, furthering the
       objective of the statute in minimizing unresolved disputes between educational
       employers and employees and the injury they cause to the public. Id. If this process



                                                - 16 -
       differs from those followed in other labor arbitration contexts, that is by an express
       statutory design demanded by the unique differences inherent to educational labor
       relations. Id.


¶ 55                     Whether the Arbitrator Exceeded His Authority

¶ 56       Having interpreted the statute, we must now address whether the arbitrator
       actually conducted a compliance review and thereby exceeded his authority in
       contravention of the Act. Whether an arbitrator exceeded his authority is a question
       of law. Griggsville-Perry Community Unit School District No. 4, 2013 IL 113721,
       ¶ 20. We therefore review this issue de novo, without being bound by the Board’s
       reasoning or conclusion. However, answering this question will require reviewing
       the award itself to determine its legal effect, and “ ‘review of an arbitrator’s award
       is extremely limited.’ ” Id. ¶ 18 (quoting American Federation of State, County &
       Municipal Employees v. State, 124 Ill. 2d 246, 254 (1988) (AFSCME)). There is a
       presumption that an arbitrator has not exceeded his authority. Rauh v. Rockford
       Products Corp., 143 Ill. 2d 377, 386 (1991). “[A] court must construe an award, if
       possible, as valid.” AFSCME, 124 Ill. 2d at 254. Here, however, the language used
       throughout the entirety of the supplemental award and proceedings cannot be
       construed as effectuating anything other than compliance review with the original
       award.

¶ 57       The issue of “compliance review” was repeatedly and unavoidably cemented as
       the central issue in the supplemental award, beginning in the second paragraph:

              “The Union following the issuance of the Award believed the University
          failed to comply with the Award regarding four of the Grievants. It filed a
          Motion requesting the Arbitrator rule on whether there was compliance. The
          University objected to the request. It maintained the Arbitrator lacked
          Jurisdiction to rule on the issues raised by the Union.”

¶ 58       This formulation of the issue was repeated throughout the arbitrator’s analysis
       regarding Dr. Ogbaharya:

             “This Arbitrator in his initial award concluded that the University failed to
          consider all factors set forth in [the CBA]. *** The Arbitrator directed the




                                               - 17 -
          University to redo its layoff decision and look at all factors, including length of
          service with the University. The University maintains it did the review
          immediately after the Award was issued, and the review did not change its
          decision. *** From all the facts, the Arbitrator finds the University did not make
          a good faith effort to redo the layoff decision. *** When these factors are
          coupled with the statements by Dr. Morgan described above the Arbitrator finds
          the University did not in good faith comply with the Award.”

¶ 59      The arbitrator’s analysis regarding Dr. Stovall similarly tracked the issue of
       noncompliance:

               “The Arbitrator found in his initial award the University failed to make a
          reasonable effort to find equivalent employment for [Dr. Stovall]. The Award
          directed the University to make that effort. *** The Union contends this was
          not done. For the Union to prevail on its argument that there has been non-
          compliance with the Award, the Union must show two things. *** From the
          above, the Arbitrator finds the University failed to comply with the
          requirements of [the CBA] as to Dr. Stovall. It did not make a reasonable effort
          ‘to locate other equivalent employment’ for her and that work existed. *** The
          original Award said: ‘if there were enough open course for any of the Grievants
          to teach they should be afforded the opportunity.’ She was not afforded the
          opportunity. The University thereby failed to implement the Award as it was
          directed to do.”

¶ 60      The “Conclusion” paragraph made explicit that the remedies issued in the
       supplemental award were based on failure to comply with the original award:

              “This Arbitrator retained ‘Jurisdiction for no less than 90 days to resolve
          any issues regarding the implementation of this Award.’ The Union alleged the
          terms of the Award were not implemented for four of the Grievants. It asked
          the Arbitrator to determine if that was so and to issue a remedy if it was found
          there was a failure to follow the Award. The Arbitrator has found the Award
          was not implemented as directed as to two of the Grievants. This Supplemental
          Award implements the terms of the initial Award and imposes damages for the
          failure of the University to follow the directives of that initial Award.”




                                              - 18 -
¶ 61       Even if we ignore the arbitrator’s analysis and focus solely on the express terms
       of the remedies issued in the “Award” section, we see the same focus on compliance
       review with the original award and no mention of reviewing the contract itself:
       “The University violated the Award as to Holly Stovall. *** The University failed
       to comply with the Award as to Danial Ogbaharya.” The remedies issued thereafter
       were again clearly based on noncompliance with the original award itself.

¶ 62       The issue of compliance review originated long before the supplemental award
       was handed down. The Union framed the issue as one of noncompliance with the
       original award from the outset of the supplemental proceedings. The University
       responded according to that understanding, and that understanding was reinforced
       by the arbitrator’s repeated assertions throughout the proceedings that the issue
       before him was compliance with the original award. No party asked for clarification
       or correction of the original award. No misunderstanding of what was required of
       the parties was raised. The only question raised concerned the University’s
       compliance. It is entirely consistent and no surprise, therefore, that the arbitrator
       purported to review compliance with the original award and then issued the
       supplemental award using that exact language.

¶ 63       The Board itself recognized at oral argument that the arbitrator found the
       University “failed to comply with the original award.” Nevertheless, it and the
       Union maintain that the arbitrator’s compliance review did not conflict with the
       Board’s exclusive authority. They provide a number of arguments that we find
       either underdeveloped or unpersuasive.

¶ 64       First, they argue the arbitrator was merely reviewing contractual compliance
       whereas the Board was reviewing statutory compliance. Beyond making this
       suggestion, they did not develop this argument further. Similarly, they suggest that
       the arbitrator was merely “implementing” the original award pursuant to his remedy
       jurisdiction rather than conducting a “compliance review” in contravention of the
       statute. In making this argument, however, they simultaneously—or perhaps
       alternatively—equate the two terms. If there is a meaningful difference between
       “implementation” and “compliance review,” the Board and Union did not
       adequately present it for our consideration. Conclusory and underdeveloped
       assertions pose an impediment to addressing these issues with any depth under
       principles of party presentation. See People v. Givens, 237 Ill. 2d 311, 324 (2010)




                                              - 19 -
       (“ ‘[A]s a general rule, [o]ur adversary system is designed around the premise that
       the parties know what is best for them and are responsible for advancing the facts
       and arguments entitling them to relief.’ ” (Internal quotation marks omitted.)
       (quoting Greenlaw v. United States, 554 U.S. 237, 244 (2008))).

¶ 65       In a related argument, the Board and Union assert that the issue addressed in
       the original award had not yet been resolved. Thus, the arbitrator had not yet settled
       the dispute, and the supplemental award was merely an extension of the original
       issue. We disagree. The issue in the original award was whether the University
       improperly laid off the professors in the 2016-17 school year and, if so, what was
       the appropriate remedy; the issue in the supplemental award was whether the
       University complied with the original award’s remedy. The original award found a
       violation of the CBA and issued a remedy; the supplemental award found a violation
       of the original award and issued additional remedies. As the appellate court pointed
       out, the original award directed the University to take certain actions, and by
       definition, all evidence pertaining to whether the University complied with those
       directions concerns actions taken after the original award was made. The two issues
       may be related, but they are distinct.

¶ 66       Next, the Board and Union argue that, in the course of his compliance review,
       the arbitrator necessarily interpreted and clarified the award and/or CBA,
       suggesting this was a legitimate exercise of his authority. Even if these actions were
       legitimate, the arbitrator did not stop there. The arbitrator expressly “coupled” these
       new clarifications with a review of the University’s conduct and concluded that the
       University’s actions were not sufficient to satisfy the original award. Thus, the
       arbitrator went beyond mere clarification and interpretation and conducted a
       compliance review in contravention of the Act.

¶ 67       Lastly, the Board and Union argue that the arbitrator interpreted the CBA as
       granting him the authority to conduct a compliance review of the original award
       and that “ ‘ “it is the arbitrator’s view of the facts and of the meaning of the contract
       that they have agreed to accept.” ’ ” Griggsville-Perry Community Unit School
       District No. 4, 2013 IL 113721, ¶ 18 (quoting AFSCME, 124 Ill. 2d at 255, quoting
       United Paperworkers International Union v. Misco, Inc., 484 U.S. 29, 37-38
       (1987)). Even if we accepted the arbitrator’s interpretation of the CBA, the
       arbitrator still would have exceeded his authority because implementation of that




                                                - 20 -
       interpretation would be inconsistent with the Act, which grants exclusive primary
       jurisdiction over compliance review to the Board. 115 ILCS 5/10(b) (West 2016);
       Rockford, 165 Ill. 2d at 88 (“Section 10(b) unequivocally states that any provision
       in a collective-bargaining agreement that is in violation of, or inconsistent with, or
       in conflict with any statute or statutes enacted by the General Assembly of Illinois
       shall not be effected or implemented. *** We therefore hold that, where a provision
       in a collective-bargaining agreement is in violation of, or inconsistent with, or in
       conflict with any Illinois statute, section 10(b) prohibits its implementation in an
       arbitration award. Under these circumstances, an arbitration award would not be
       binding and could not be enforced.” (Emphasis in original and internal quotation
       marks omitted.)).

¶ 68       We conclude that the supplemental award cannot be construed as effectuating
       anything other than compliance review with the original award. Because such
       review is committed to the Board by the Act, the arbitrator exceeded his statutory
       authority. Given this holding, we need not address the other arguments related to
       whether the arbitrator exceeded his contractual authority as well.


¶ 69                                   The Board’s Decision

¶ 70        Having answered the questions of law presented by this case, we now review
       the Board’s application of that law, specifically its decision finding that the
       University violated section 14(a)(8) and, derivatively, section 14(a)(1) by refusing
       to comply with the original and supplemental awards. The clearly erroneous
       standard of review is proper when reviewing a decision of the Board because the
       decision represents a mixed question of fact and law. SPEED District 802 v.
       Warning, 242 Ill. 2d 92, 112 (2011) (citing Board of Trustees of the University of
       Illinois v. Illinois Labor Relations Board, 224 Ill. 2d 88, 97-98 (2007)). The Board’s
       decision will be reversed as clearly erroneous only if the reviewing court, based on
       the entirety of the record, is left with the definite and firm conviction that a mistake
       has been committed. Board of Trustees of the University of Illinois, 224 Ill. 2d. at
       97-98. “While this standard is highly deferential, it does not relegate judicial review
       to mere blind deference of an agency’s order.” Id. at 98.

¶ 71       The Board determined that the supplemental award was binding and therefore
       the University committed an unfair labor practice by admittedly refusing to comply



                                                - 21 -
       therewith. Given our holdings above, that decision is clearly erroneous. The Act
       vests exclusive primary jurisdiction over review of a party’s compliance with a
       binding arbitration award to the Board. The arbitrator exceeded his authority by
       attempting to exercise the Board’s exclusive authority. Thus, the supplemental
       award he issued based thereon is not binding, and the University cannot have
       committed an unfair labor practice by refusing to comply with a nonbinding award.

¶ 72        The Board also determined that the University refused to comply with the
       original award. It came to this decision after refusing to consider evidence presented
       to it for the first time, stating that review of an arbitration award must be limited to
       the record that was before the arbitrator. At this point in the analysis, however, the
       Board was reviewing the University’s compliance with the award rather than the
       substance of the award itself. Furthermore, the Act specifically grants parties the
       right to present evidence in their defense of an unfair labor practice charge to the
       Board. 115 ILCS 5/15 (West 2016) (“At hearing, the charging party may also
       present evidence in support of the charges and the party charged may file an answer
       to the charges, appear in person or by attorney, and present evidence in defense
       against the charges.”). This is reflected in the Board’s own rules: “The Complainant
       shall present the case in support of the complaint. The respondent may present
       evidence in defense against the charges (Section 15 of the Act).” (Emphasis in
       original.) 80 Ill. Adm. Code 1120.40(e) (2017). Consequently, the Board has an
       independent duty to consider any evidence presented to it that is relevant to the
       determination of whether a party has refused to comply with a binding arbitration
       award, regardless of whether that evidence was presented to the arbitrator. The
       Board here clearly erred in doing otherwise. We note, as does the University, that
       the Board may grant deference to the arbitrator’s view of the evidence where
       appropriate. What it may not do is ignore evidence it is statutorily directed to
       consider.


¶ 73                                      CONCLUSION

¶ 74       The Act vests the Board with exclusive primary jurisdiction to review
       compliance with a binding arbitration award. The arbitrator here exceeded his
       authority by conducting such a review in contravention of the Act. Consequently,
       the supplemental award he issued is not binding, the University did not commit an




                                                - 22 -
       unfair labor practice in refusing to comply with it, and the Board clearly erred in
       holding otherwise. The Board also clearly erred in limiting the evidence it would
       consider in determining whether the University refused to comply with the original
       award. The Board’s opinion and order is vacated, and we remand to the Board with
       directions to consider all evidence relevant to whether the University violated
       section 14(a)(8) by refusing to comply with the original award.


¶ 75      Appellate court judgment affirmed.

¶ 76      Board decision vacated and remanded with directions.


¶ 77      JUSTICE NEVILLE, dissenting:

¶ 78        At issue in this case is the scope of an arbitrator’s “remedy jurisdiction” under
       the Illinois Educational Labor Relations Act (Act) (115 ILCS 5/1 et seq. (West
       2016)). The majority acknowledges that “remedy jurisdiction” exists and its
       exercise is proper to resolve remedial issues that may arise from the award itself,
       such as where the arbitrator is called upon to specify what must be done. Supra ¶ 5
       (citing Am. Bar Ass’n, Elkouri & Elkouri: How Arbitration Works, 7-49 to 7-54
       (Kenneth May ed., 8th ed. 2016)). However, the majority concludes that the Union
       improperly attempted to invoke the arbitrator’s remedy jurisdiction in this case
       when it petitioned the arbitrator on September 12, 2017, with respect to the award
       entered on July 6, 2017. According to the majority, the Union’s request was
       prohibited by section 14(a)(8) of the Act (115 ILCS 5/14(a)(8) (West 2016)) and
       was, in fact, a charge that the University had engaged in an unfair labor practice,
       over which the Board has exclusive jurisdiction. I disagree.

¶ 79       When construing a statute, this court’s primary objective is to ascertain and give
       effect to the intent of the legislature. Lakewood Nursing & Rehabilitation Center,
       LLC v. Department of Public Health, 2019 IL 124019, ¶ 17. The best evidence of
       this intent is the language of the statute, which must be given its plain and ordinary
       meaning. Id. When statutory language is clear and unambiguous, a court may not
       depart from the plain language and meaning of the statute by reading into it
       exceptions, limitations, or conditions that the legislature did not express. Lawler v.
       University of Chicago Medical Center, 2017 IL 120745, ¶ 12. Moreover, the court




                                               - 23 -
       may not rewrite statutory language so that it conforms to the judiciary’s view of
       orderliness and public policy. Prazen v. Shoop, 2013 IL 115035, ¶ 35; Schultz v.
       Illinois Farmers Insurance Co., 237 Ill. 2d 391, 406 (2010).

¶ 80       The operative provision in this case is section 14(a)(8), which provides that
       “[r]efusing to comply with the provisions of a binding arbitration award” is an
       unfair labor practice. 115 ILCS 5/14(a)(8) (West 2016)). The term “refusing” is not
       defined in section 14(a)(8). But the legislature’s employment of undefined terms is
       commonplace, and courts frequently look to dictionary definitions to ascertain the
       meaning of such terms. Barrall v. Board of Trustees of John A. Logan Community
       College, 2020 IL 125535, ¶ 18. The plain and ordinary meaning of “refusing”
       connotes deliberate conduct. See Webster’s Third New International Dictionary
       1910 (1993) (defining refusing as “to show or express a positive unwillingness to
       do or comply with,” “DENY”). In the context of section 14(a)(8), this definition
       makes obvious sense. Once a party has expressed or demonstrated a positive
       unwillingness to comply with the arbitration award, there is nothing more for the
       arbitrator to do. As the legislature has declared, the refusal itself is an unfair labor
       practice that falls within the exclusive jurisdiction of the Board.

¶ 81       In my view, that is not what occurred in this case. Here, the University did not
       simply refuse to comply with the July 2017 arbitration award by denying its validity
       or by expressing a positive unwillingness to comply with its provisions. Rather, the
       University took steps in response to the award in an apparent—and seemingly good
       faith—attempt to comply. The Union then invoked the arbitrator’s remedy
       jurisdiction and requested that he address whether the University’s actions were
       adequate to satisfy the terms of the award. The Union specifically asked the
       arbitrator to “resolve issues regarding the implementation of the award.” In light of
       these circumstances, I believe that the sufficiency of the University’s
       implementation of the July 2017 arbitration award was within the arbitrator’s
       remedy jurisdiction and that he correctly addressed that question by conducting a
       hearing and issuing the March 2018 supplemental award.

¶ 82       The majority, however, reaches the opposite result. They do so by rewriting
       section 14(a)(8). First, the majority makes the sweeping and unsupported statement
       that “[r]eview over ‘refusal’ to comply with an arbitration award includes review
       over ‘failure’ to comply.” Supra ¶ 41. The majority then goes even further by




                                                - 24 -
       stating that “[r]efusal or failure to comply with an award is specifically designated
       an unfair labor practice.” (Emphases added.) Supra ¶ 41. That, of course, is not true.
       Section 14(a)(8) makes no mention of a “failure” to comply with an arbitration
       award. Given that fact, it cannot be said that a “failure” to comply is “specifically
       designated an unfair labor practice.” Yet, the majority inexplicably draws that
       conclusion.

¶ 83       The terms “refusal” and “failure” are not synonymous. Again, the term
       “refusing” indicates deliberate conduct. The term “failing,” on the other hand,
       suggests behavior that may or may not be deliberate. See Webster’s Third New
       International Dictionary 814 (1993) (defining failing as “to be inadequate,” “to miss
       attainment,” “to neglect to do something,” “to be deficient or inadequate”). By
       equating the two, the majority has inserted terms the legislature did not specify and
       materially altered the statutory language. In doing so, the majority undermines the
       intent of the legislature by creating an entirely new category of conduct that now
       must be considered to be an unfair labor practice under the Act. This newly created
       category of unfair labor practice will have far-reaching effects in future cases
       because it will prevent the arbitrator from ascertaining whether the parties have
       both understood and implemented the terms of an arbitration decision, and it will
       generate a multiplicity of unfair labor practice proceedings before the Board that
       could more easily and efficiently be resolved by the arbitrator. This court may not
       “constructively” add a term or provision to a statute that the legislature plainly
       chose not to include. See Zahn v. North American Power & Gas, LLC, 2016 IL
       120526, ¶ 15. Any change in the statutory language must come from the legislature,
       not this court. See In re Marriage of Zamudio, 2019 IL 124676, ¶ 30.

¶ 84       In the context of this case, the distinction between “refusing” and “failing” is
       more than a matter of semantics. If a party to binding arbitration seeks to comply
       with an arbitration decision but the efforts taken appear to be inadequate to the other
       party, it is appropriate to return to the arbitrator to obtain clarification as to what is
       required.

¶ 85       My colleagues in the majority justify their conclusion in this case by claiming
       that it “ ‘promote[s] orderly and constructive relationships between all educational
       employees and their employers.’ ” Supra ¶ 54 (quoting 115 ILCS 5/1 (West 2016)).
       I disagree. The approach adopted by the majority achieves the opposite result




                                                 - 25 -
       because it effectively mandates that virtually all questions regarding the sufficiency
       of a party’s response to an arbitration award be submitted to the Board in an unfair
       labor practice proceeding. As noted above, it will generate a multiplicity of unfair
       labor practice proceedings before the Board that could more easily and efficiently
       be resolved by the arbitrator—the person who is in the best position to clarify what
       the arbitration award required and whether the actions taken by a party bound by
       the award are sufficient to satisfy its provisions. And the Board, which one would
       expect to be vigilant in safeguarding its own exclusive jurisdiction, agrees that the
       arbitrator had authority to consider the sufficiency of the University’s
       postarbitration actions. I believe that the Board’s interpretation of the statutory
       language is worth noting and is entitled to deference. See Citibank, N.A. v. Illinois
       Department of Revenue, 2017 IL 121634, ¶ 39.

¶ 86       The majority acknowledges that remedy jurisdiction has a proper place in
       arbitration proceedings and that an arbitrator is permitted to resolve certain disputes
       arising from the remedy portion of a prior award. Yet, the majority effectively
       nullifies the essence of that jurisdiction here by holding that any and all failures—
       without limitation—are refusals and must be submitted to the Board in the form of
       an unfair labor practice charge. The reasoning of the majority raises the question of
       when, if ever, an arbitrator can actually exercise the widely recognized remedy
       jurisdiction.

¶ 87       In sum, I disagree with the majority’s holding that the arbitrator lacked authority
       to address the question of whether the University had adequately implemented the
       July 2017 binding arbitration award and to issue the March 2018 supplemental
       arbitration award. In light of the fact that the University admits it refused to comply
       with the supplemental decision, I would affirm the Board’s decision finding that
       the University committed an unfair labor practice in violation of section 14(a)(8)
       (115 ILCS 5/14(a)(8) (West 2016)) and, derivatively, section 14(a)(1) (id.
       § 14(a)(1)) of the Act. Accordingly, I respectfully dissent.


¶ 88      CHIEF JUSTICE ANNE M. BURKE joins in this dissent.




                                               - 26 -